****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                  IN RE SEQUOIA G. ET AL.*
                         (AC 44346)
                     Elgo, Suarez and DiPentima, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
   trial court terminating her parental rights as to her minor children, S,
   B and A. She claimed that the court improperly found that it was in the
   best interests of the children to terminate her parental rights. Held that
   there was ample evidence to support the trial court’s conclusion that
   termination of the mother’s parental rights was in the best interests of
   the minor children as the court’s findings as to the children’s best
   interests, made pursuant to statute (§ 17a-112 (k)), were factually sup-
   ported and legally sound, such that this court would not substitute its
   judgment for that of the trial court: it was not inappropriate for the
   court to have considered, as to the emotional ties factor in § 17a-112
   (k) (4), the bond between the children and their foster parents, and,
   although the court did not specifically discuss the feelings and emotional
   ties of the children with respect to the mother when stating its findings,
   it did not follow that the court failed to consider those feelings and
   ties, as reading the court’s decision as a whole revealed that the court
   considered them and that it determined that the children and the mother
   did not have a strong bond; moreover, when the court’s decision was
   read as a whole, the court’s factual findings supported its conclusion
   under § 17a-112 (k) (3) that the mother had not complied with her
   obligations in connection with certain of the court’s orders, including
   that it was not clearly erroneous for the court to find that she had not
   fulfilled her obligations regarding visitation with the children; further-
   more, as to A, the mother did not direct this court to any case law
   indicating that a court has an obligation, sua sponte, to consider a less
   onerous means of achieving permanency planning in the absence of a
   motion specifically seeking an alternative permanency plan, and,
   because the issue of whether a transfer of guardianship was appropriate
   for A was never raised in the trial court, it made no findings regarding
   whether such a transfer was in A’s best interest and a more appropriate
   disposition for A than the one approved by the court.
            Argued April 8—officially released June 8, 2021**

                            Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of Litchfield at Torrington,
Juvenile Matters, where the matter was tried to the
court, Hon. Joseph W. Doherty, judge trial referee; judg-
ments terminating the respondents’ parental rights,
from which the respondent mother appealed to this
court. Affirmed.
  David B. Rozwaski, assigned counsel, for the appel-
lant (respondent mother).
  Benjamin A. Abrams, assistant attorney general,
with whom, on the brief, were William Tong, attorney
general, and Evan O’Roark, assistant attorney general,
for the appellee (petitioner).
   Joseph A. Geremia, Jr., for the minor children.
                         Opinion

   DiPENTIMA, J. The respondent mother, Michelle L.,
appeals from the judgments of the trial court terminat-
ing her parental rights with respect to her minor chil-
dren, Sequoia, Benjamin and Anice.1 On appeal, the
respondent claims that the court improperly found that
it was in the best interests of the children to terminate
her parental rights. We disagree with the respondent
and, accordingly, affirm the judgments of the trial court.
   The following facts, which the court found by clear
and convincing evidence, and procedural history, are
relevant. ‘‘The family has an extensive history with [the
Department of Children and Families (department)].
. . . On July 31, 2008, neglect petitions were filed with
the Superior Court for juvenile matters with regard
to Sequoia, Tevvon and Benjamin. The children were
adjudicated neglected and a disposition of protective
supervision was entered on April 29, 2009, and expired
on June 17, 2009. On March 30, 2012, a ninety-six hour
hold was invoked with regard to Sequoia, Tevvon, Ben-
jamin and Anice. The hold was vacated on April 3, 2012.
On April 8, 2012, neglect petitions were filed with the
Superior Court for juvenile matters . . . regarding
Sequoia, Tevvon, Benjamin and Anice. The children
were adjudicated neglected and a disposition of protec-
tive supervision was entered on November 14, 2012,
and expired on May 14, 2013. . . . Following a team
meeting . . . the department was concerned about
Sequoia returning to the care of either parent. She was
placed in a therapeutic foster home.
   ‘‘On November 21, 2016, Tevvon, Benjamin and Anice
were removed from the father’s care through an [order
of temporary custody] . . . . Protective supervision of
those three children was vested in the respondent. On
January 26, 2017, and January 27, 2017, [the department]
received referrals regarding the children’s safety in [the
respondent’s] home. When [the department] responded
to those referrals, [the respondent] reportedly yelled,
screamed and used profanity. Tevvon, Benjamin and
Anice were removed from her custody pursuant to a
ninety-six hour hold on January 27, 2017. On January
30, 2017, an order of temporary custody was filed and
granted. On March 30, 2018, the court granted a motion
to modify the protective supervision to commitment
regarding Tevvon, Benjamin and Anice. All three chil-
dren were committed to [the custody of the petitioner,
the Commissioner of Children and Families]. On April
23, 2018, [the petitioner] filed with the court four peti-
tions for termination of parental rights regarding
Sequoia, Tevvon, Benjamin and Anice.’’ On September
24, 2019, prior to the start of evidence, the petitioner
moved to withdraw [her] termination of parental rights
petition as to Tevvon and, instead, filed a motion for
permanent transfer of guardianship seeking to vest
guardianship of Tevvon in his foster father, Gary R.
   In its memorandum of decision, filed August 28, 2020,
the court noted that the trial took place over the course
of five days. The court stated that, despite having proper
notice, the respondent was not present for trial and did
not present any evidence or testimony to refute the
grounds alleged in the termination of parental rights
petitions. The court noted that, according to her coun-
sel, the respondent was in Indiana. The court granted
the petitioner’s petition for a permanent transfer of
guardianship as to Tevvon and appointed Gary R., as
his permanent legal guardian.
  The court found in the adjudicatory phase, by clear
and convincing evidence, that the department made
reasonable efforts at reunification; see General Statutes
§ 17a-112 (j) (1); and that the respondent had failed to
achieve a sufficient degree of personal rehabilitation
within the meaning of § 17a-112 (j) (3) (B).2 The court
proceeded to the dispositional phase, in which it deter-
mined that it was in the best interests of Sequoia, Benja-
min and Anice that the respondent’s parental rights be
terminated with respect to those three children. This
appeal followed.
  On appeal, the respondent does not challenge either
the conclusions the court made during the adjudicatory
phase or the court’s decision to transfer permanent
guardianship as to Tevvon.3 Her sole claim on appeal
concerns the findings and conclusions made by the
court during the dispositional phase, with respect to
Sequoia, Benjamin and Anice. We do not agree with the
respondent.
   The following legal principles and standard of review
guide our analysis. ‘‘This court will overturn a determi-
nation that termination of parental rights is in the best
interests of a child only if the court’s findings are clearly
erroneous.’’ In re Kiara Liz V., 203 Conn. App. 613,
626, 248 A.3d 813 (2021).4 ‘‘In the dispositional phase
of a termination of parental rights hearing, the emphasis
appropriately shifts from the conduct of the parent to
the best interest of the child. . . . The best interests
of the child include the child’s interests in sustained
growth, development, well-being, and continuity and
stability of [the child’s] environment. . . . In the dispo-
sitional phase of a termination of parental rights hear-
ing, the trial court must determine whether it is estab-
lished by clear and convincing evidence that the
continuation of the respondent’s parental rights is not
in the best interest of the child. In arriving at this deci-
sion, the court is mandated to consider and make writ-
ten findings regarding seven factors delineated in
[§ 17a-112 (k)]. . . . The seven factors serve simply as
guidelines for the court and are not statutory prerequi-
sites that need to be proven before termination can be
ordered. . . . There is no requirement that each factor
be proven by clear and convincing evidence.’’ (Footnote
omitted; internal quotation marks omitted.) In re Joseph
M., 158 Conn. App. 849, 868–69, 120 A.3d 1271 (2015);
see also General Statutes § 17a-112 (k).5
   The court made findings pursuant to each of the seven
statutory factors in § 17a-112 (k) before determining,
by clear and convincing evidence, that termination of
the respondent’s parental rights was in the best interests
of Sequoia, Benjamin and Anice, who at the time of the
court’s decision were fifteen, twelve and nine years
old, respectively. The respondent challenges the court’s
findings as to two of these factors.
   The respondent argues regarding the emotional ties
factor, § 17a-112 (k) (4), that the court did not comment
on the relationship between the children and her, but
rather focused solely on the relationship between the
foster parents and the children. She contends that the
court ignored the testimony of Anice’s foster parent,
Gary R., that she had weekly phone contact with the
respondent and had expressed that she would like to
live with the respondent or her father and, if that is not
possible, she would like to continue living with Gary
R.6 We are not persuaded.
   The court found as to the emotional ties factor that
Benjamin has a positive relationship with his foster
parents and Sequoia has a positive relationship with
her foster mother, whom she approaches readily for
affection and care. The court found that Anice would
like to be adopted by Gary R. if she cannot return to
her biological parents.
   It was not inappropriate for the court to have consid-
ered the bond between the children and their foster
parents. The plain language of § 17a-112 (k) (4) provides
that the trial court shall consider and make written
findings regarding ‘‘the feelings and emotional ties of
the child . . . to . . . any person who has exercised
physical care, custody or control of the child for at
least one year and with whom the child has developed
significant emotional ties . . . .’’ The court’s findings
as to the emotional ties factor indicate that the three
children had been in their placements for more than
one year at the time of its decision. In In re Nevaeh
W., 317 Conn. 723, 731–33, 120 A.3d 1177 (2015), our
Supreme Court stated that ‘‘[n]othing in [§ 17a-112 (k)
(4)], however, required the trial court to consider only
the children’s emotional ties with the respondent. . . .
To the contrary, this court has repeatedly recognized
that, in the dispositional stage, it is appropriate to con-
sider the importance of permanency in children’s lives.
. . . Indeed . . . [i]n regard to children who have
bonded with their foster parents, [o]nce new psycholog-
ical relationships form, separation from the new parents
becomes no less painful and no less damaging to a child
than separation from natural or adoptive caregiving
parents. . . . Termination of a biological parent’s
rights, by preventing further litigation with that parent,
can preserve the stability a child has acquired in a
successful foster placement and, furthermore, move the
child closer toward securing permanence by removing
barriers to adoption.’’ (Citations omitted; internal quota-
tion marks omitted.)
   Although the court did not specifically discuss the
feelings and emotional ties of the children with respect
to the respondent when stating its findings regarding
§ 17a-112 (k) (4), it does not follow that the court failed
to consider those feelings and ties. Our Supreme Court
stated in In re Nevaeh W., that, ‘‘in considering the trial
court’s findings pursuant to § 17a-112 (k) (4), we are
mindful that an opinion must be read as a whole, with-
out particular portions read in isolation, to discern the
parameters of its holding’’ and determined that even
though the trial court did not specifically mention the
emotional ties between the children and the respondent
in its statutory findings during the dispositional phase,
that the memorandum of decision, when read as a
whole, indicated that the court considered the chil-
dren’s emotional ties to the respondent. Id., 733.
   In the present case, reading the court’s decision as
a whole reveals that the court considered the feelings
and emotional ties the children had with the respon-
dent. The court found that the respondent relocated to
Indiana and visited one time in one year. The court also
found that the respondent had difficulties ‘‘managing
the children’s behaviors during visits, as they were fre-
quently arguing and fighting. She struggles with basic
conversation and affection with the children, and needs
to demonstrate active engagement in their lives and
show interest in their well-being. . . . [The respon-
dent] participated in the updated court-ordered psycho-
logical evaluations with [Jessica] Biren Caverly, [a psy-
chologist], in August, 2017. . . . It was reported that
[the respondent] consistently demonstrates emotional
coldness, detachment and flattened affect, especially
in interactions with the children. . . . It was reported
that the parents cannot appreciate the traumatic envi-
ronment they created for their children and how it can
impact children long after removal from their home. It
[was] reported that neither [the respondent] nor the
father demonstrated any significant engagement or
bond with the children.’’ The court further determined
that Anice’s desire to live with the respondent or her
father is ‘‘not realistic or possible.’’ The court also found
that ‘‘Tevvon, Benjamin and Anice look to their older
sisters Azelia and Sequoia more readily as parental and
attachment figures tha[n] they do to either of their par-
ents.’’ It is clear from these findings that the court deter-
mined that the children did not have a strong bond with
the respondent. Even if, however, such a bond were
present, ‘‘the existence of a bond between a parent
and a child, while relevant, is not dispositive of a best
interest determination.’’ In re Kiara Liz V., supra, 203
Conn. App. 626.
   The respondent’s next argument concerns the court’s
findings regarding the extent to which she had fulfilled
her obligations in connection with the orders of the
court. See General Statutes § 17a-112 (k) (3). The fol-
lowing relevant specific steps were ordered by the court
to facilitate reunification and agreed to by the respon-
dent: ‘‘Keep all appointments set by or with [the depart-
ment]. Cooperate with [the department’s] home visits,
announced or unannounced, and visits by the chil-
d(ren)’s court-appointed attorney and/or guardian ad
litem. . . . Visit the child(ren) as often as [the depart-
ment] permits.’’ See In re Shane M., 318 Conn. 569, 587,
122 A.3d 1247 (2015) (specific steps constitute order of
court). The court found, inter alia, that the respondent
had not fulfilled these court-ordered obligations.
   The respondent contends that, because she has
resided out of state, ‘‘it is unlikely that the [department]
or the children’s attorney and/or guardian[s] ad litem
would conduct home visits. Regarding visitation with
the children, the [respondent] did visit with the children
when she was living in [Connecticut] and when she
is able to make trips now back to [Connecticut], she
arranges for visits with the children and, more import-
antly, she has weekly phone contact with the children.’’
We are not persuaded by this argument.
   When reading the court’s decision as a whole, the
court’s factual findings support its conclusion that the
respondent had not complied with the court orders at
issue. The court found that, although the department
had offered supervised visitation, the respondent did
not continue visitation with Sequoia, Benjamin or Anice,
but ‘‘left her children behind’’ and moved to Indiana.
Evidence presented at trial supports this finding. A
social worker with the department testified that after
the respondent moved to Indiana in June, 2018, she had
supervised visits with some or all three of the children
in January, 2019, and June, 2019. A ‘‘Social Study in
Support of Petition for Termination of Parental Rights,’’7
dated April 16, 2018, which was admitted as a full exhibit
at trial, indicates that the respondent has not been con-
sistent in keeping appointments with the department
and has refused to permit the department to conduct
home visits since November, 2017. In that social study,
it was noted that the respondent has visited with the
children, but struggled with appropriately parenting the
children during visits. A subsequent ‘‘Social Study in
Support of Permanency Plan,’’ dated July 1, 2019, which
was admitted as a full exhibit at trial, stated that the
respondent had visited the children twice since she
moved to Indiana in June, 2018. The court also had
before it evidence of the children’s varying degrees of
phone contact with the respondent. The July 1, 2019
social study noted that Benjamin communicates with
the respondent ‘‘a few times a month’’ on the phone,
that Anice ‘‘does not communicate often on the phone’’
with the respondent and that Sequoia talks to the
respondent weekly on the phone.
   Particularly in light of the evidence that the respon-
dent refused to allow the department to conduct home
visits since November, 2017, and that she has visited
with the children only twice in person since moving to
Indiana in June, 2018, it was not clearly erroneous for
the court to find that she had not fulfilled her obligations
in connection with the court orders regarding visitation
with the children.
   Although the respondent did not file a motion for
transfer of guardianship as to Anice, she additionally
argues that the court erred in finding that it was in
Anice’s best interest to terminate the respondent’s
parental rights with respect to her because Anice, who
resides in the same household as Tevvon, ‘‘would proba-
bly be happy’’ with a permanency plan similar to that
of Tevvon, wherein guardianship would be transferred
to Gary R. She contends that Gary R. testified that he
would be willing to be a permanent resource for Anice
and that terminating her parental rights with respect
to Anice would subject her to further disruption
wherein she would be removed from the home she lives
in with Tevvon.
   The respondent has not directed us to any case law
indicating that a court has an obligation, sua sponte,
to consider a ‘‘less onerous means of achieving perma-
nency planning’’ in the absence of a motion specifically
seeking an alternative permanency plan. Rather, our
statutory scheme provides as follows: ‘‘A permanency
plan is the proposal for what the long-term, permanent
solution for the placement of the child should be. Gen-
eral Statutes §§ 17a-111b (c) and 46b-129 (k). Our statu-
tory scheme provides five permanency options: (1)
reunification with a parent; (2) long-term foster care;
(3) permanent guardianship; (4) transfer of either
guardianship or permanent guardianship; or (5) termi-
nation followed by adoption. General Statutes §§ 17a-
111b (c) and 46b-129 (k) (2). If during the course of
the juvenile proceedings the child is placed in the care
and custody of the petitioner . . . the petitioner must
file a motion for review of a permanency plan within
nine months of that placement. General Statutes § 46b-
129 (k) (1) (A). When the petitioner files a motion to
review a permanency plan, the respondent parents and
qualifying relatives may file a motion in opposition to
the proposed plan. General Statutes § 46b-129 (k) (1)
(A). If the permanency plan is opposed, the court must
hold an evidentiary hearing, at which [t]he commis-
sioner shall have the burden of proving that the pro-
posed permanency plan is in the best interests of the
child or youth. General Statutes § 46b-129 (k) (1) (A).
After the hearing, the court shall approve a permanency
plan that is in the best interests of the child . . . and
takes into consideration the child’s . . . need for per-
manency. General Statutes § 46b-129 (k) (2). If the trial
court approves a permanency plan of termination fol-
lowed by adoption, the petitioner shall file a petition
for termination of parental rights not later than sixty
days after such approval if such petition has not pre-
viously been filed . . . . General Statutes § 46b-129 (k)
(6) (A).’’ (Footnotes omitted; internal quotation marks
omitted.) In re Adelina A., 169 Conn. App. 111, 121–23,
148 A.3d 621, cert. denied, 323 Conn. 949, 169 A.3d
792 (2016).
   The respondent filed a motion in opposition to the
proposed permanency plan in which she stated that it
was in the best interests of the children that they be
reunited with her, and she did not request a permanent
transfer of guardianship as to Anice. Because the issue
of whether a transfer of guardianship was appropriate
for Anice was never raised in the trial court, it made
no findings regarding whether a transfer of guardian-
ship was in Anice’s best interests and a more appro-
priate disposition for Anice than the one approved by
the court. See, e.g., In re Azareon Y., 309 Conn. 626,
633–39, 72 A.3d 1074 (2013) (when respondent did not
request trial court to consider alternatives to petition-
er’s permanency plan, record on appeal was inadequate
to review substantive due process claim). We cannot
review this aspect of the respondent’s best interest
claim because it was not raised in the trial court and
no exceptional circumstances exist. ‘‘It is well settled
that [o]ur case law and rules of practice generally limit
[an appellate] court’s review to issues that are distinctly
raised at trial. . . . [O]nly in [the] most exceptional
circumstances can and will this court consider a claim,
constitutional or otherwise, that has not been raised
and decided in the trial court. . . . The reason for the
rule is obvious: to permit a party to raise a claim on
appeal that has not been raised at trial—after it is too
late for the trial court or the opposing party to address
the claim—would encourage trial by ambuscade, which
is unfair to both the trial court and the opposing party.’’
(Citations omitted; internal quotation marks omitted.)
Blumberg Associates Worldwide, Inc. v. Brown &
Brown of Connecticut, Inc., 311 Conn. 123, 142, 84 A.3d
840 (2014); see also In re Skylar B., 204 Conn. App.
729, 745,     A.3d      (2021) (only properly filed motion
provides requisite notice to all interested parties and
court of alternative disposition as well as evidence rele-
vant for court to evaluate merits of transfer of guardian-
ship versus termination of parental rights and adop-
tion).
  In the present case, there was ample evidence to
support the court’s conclusion that termination of the
respondent’s parental rights was in the best interests
of Sequoia, Benjamin and Anice. The respondent chal-
lenged the court’s findings only as to two of the statu-
tory factors; both challenges we have rejected. More-
over, even if the respondent were able to demonstrate
that error existed with respect to one or both of these
factors, it would not necessarily affect our disposition
of the appeal for ‘‘a trial court’s determination of the
best interests of a child will not be overturned on the
basis of one factor if that determination is otherwise
factually supported and legally sound.’’ (Internal quota-
tion marks omitted.) In re Xavier H., 201 Conn. App.
81, 102, 240 A.3d 1087, cert. denied, 335 Conn. 981, 241
A.3d 705 (2020), and cert. denied, 335 Conn. 982, 241
A.3d 705 (2020). ‘‘The balancing of interests in a case
involving termination of parental rights is a delicate
task and, when supporting evidence is not lacking, the
trial court’s ultimate determination as to a child’s best
interest is entitled to the utmost deference. . . .
Although a judge [charged with determining whether
termination of parental rights is in a child’s best interest]
is guided by legal principles, the ultimate decision
[whether termination is justified] is intensely human.
It is the judge in the courtroom who looks the witnesses
in the eye, interprets their body language, listens to the
inflections in their voices and otherwise assesses the
subtleties that are not conveyed in the cold transcript.’’
(Internal quotation marks omitted.) In re Davonta V.,
285 Conn. 483, 497, 940 A.2d 733 (2008). We conclude
that the court’s findings as to the children’s best inter-
ests are factually supported and legally sound and we
will not substitute our judgment for that of the trial
court.
   The judgments are affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** June 8, 2021, the date that this opinion was released as a slip opinion,
is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the father with respect
to these three children. Because the father is not participating in this appeal,
we will refer in this opinion to the respondent mother as the respondent.
   2
     ‘‘[A] hearing on a petition to terminate parental rights consists of two
phases, adjudication and disposition. . . . In the adjudicatory phase, the
trial court determines whether one of the statutory grounds for termination
of parental rights . . . exists by clear and convincing evidence. If the trial
court determines that a statutory ground for termination exists, it proceeds
to the dispositional phase.’’ (Internal quotation marks omitted.) In re Alison
M., 127 Conn. App. 197, 203–204, 15 A.3d 194 (2011).
   3
     The petitioner filed a motion to strike portions of the respondent’s appel-
late appendix that contained copies of documents that are dated after the
close of evidence and after the court filed its memorandum of decision. All
of the challenged documents pertain to Tevvon, and the respondent does
not challenge the court’s decision to transfer his permanent guardianship
to Gary R. Because these documents are not evidence and, moreover, are
not relevant to our resolution of the issues raised in this appeal, we do not
consider them.
   4
     The respondent acknowledges that reviewing courts apply a clearly erro-
neous standard to such claims, but invites us to apply a sufficiency of the
evidence standard to our review of the court’s best interest determination.
See In re Malachi E., 188 Conn. App. 426, 443–44 n.6, 204 A.3d 810 (2019)
(declining to adopt evidentiary sufficiency standard of review to best interest
determination as it is not used by our Supreme Court). The respondent,
however, provides no law or analysis in support of her requested standard
of review. See Connecticut Light & Power Co. v. Dept. of Public Utility
Control, 266 Conn. 108, 120, 830 A.2d 1121 (2003) (appellate courts not
required to review issues improperly presented through inadequate brief).
   5
     General Statutes § 17a-112 (k) provides in relevant part that, ‘‘in determin-
ing whether to terminate parental rights under this section, the court shall
consider and shall make written findings regarding: (1) The timeliness,
nature and extent of services offered, provided and made available to the
parent and the child by an agency to facilitate the reunion of the child with
the parent; (2) whether the Department of Children and Families has made
reasonable efforts to reunite the family pursuant to the federal Adoption
and Safe Families Act of 1997, as amended from time to time; (3) the terms
of any applicable court order entered into and agreed upon by any individual
or agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   6
     The respondent also argues that the court ignored the testimony of Gary
R. that Tevvon had weekly phone contact with the respondent. Given that
the court did not terminate the respondent’s parental rights regarding Tevvon
and that the respondent expressly stated in her brief that she was not
contesting the court’s transfer of guardianship regarding Tevvon, we do not
address this argument.
   7
     Pursuant to General Statutes § 45a-717 (e): ‘‘(1) The court may, and in
any contested case shall, request the Commissioner of Children and Families
. . . to make an investigation and written report to it, within ninety days
from the receipt of such request. The report shall indicate the physical,
mental and emotional status of the child and shall contain such facts as
may be relevant to the court’s determination of whether the proposed termi-
nation of parental rights will be in the best interests of the child, including
the physical, mental, social and financial condition of the biological parents,
and any other factors which the commissioner . . . finds relevant to the
court’s determination of whether the proposed termination will be in the
best interests of the child. . . . (3) The report shall be admissible in evi-
dence, subject to the right of a party to require that the person making it
appear as a witness and be subject to examination.’’